           Case 5:18-cv-01055-F Document 5 Filed 01/28/19 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 DOREEN E. RUPERT,                          )
                                            )
                     Plaintiff,             )
                                            )
 -vs-                                       )      Case No. CIV-18-1055-F
                                            )
 CAVALRY SPV I, LLC, and                    )
 CAVALRY PORTFOLIO                          )
 SERVICES, LLC,                             )
                                            )
                     Defendants.            )


                                       ORDER

        The complaint was filed in this action on October 26, 2018. Doc. no. 1. More
than ninety days have passed since the filing of the complaint. The court file does
not reflect service on defendant Cavalry SPV I, LLC. Rule 4(m), Fed. R. Civ. P.,
provides that if a defendant is not served within ninety days after the complaint is
filed, the court, on motion or on its own after notice to the plaintiff, must dismiss the
action without prejudice against that defendant or order that service be made within
a specified time. The rule provides that if plaintiff shows good cause for the failure,
the court must extend the time for service for an appropriate period.
        Plaintiff is DIRECTED to show cause within fourteen days of the date of this
order as to any reason why defendant Cavalry SPV I, LLC, should not be dismissed
from this action for failure to effect service within the time limits provided by Rule
4(m), Fed. R. Civ. P. Plaintiff is further advised that absent a sufficient and timely
showing of such cause, and absent any reason for permissive extension of the time
             Case 5:18-cv-01055-F Document 5 Filed 01/28/19 Page 2 of 2




for service, Cavalry SPV I, LLC, will be dismissed without prejudice under Rule
4(m), Fed. R. Civ. P., without need of further comment.
        IT IS SO ORDERED this 28th day of January, 2019.




18-1055p001.docx




                                         2
